Citation Nr: 0517378	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  02-08 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating higher than 20 percent for 
gouty arthritis of the right foot. 



REPRESENTATION

Veteran represented by:	Sean A. Kendall, Attorney at 
Law



ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel  




INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1968. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

When the appeal was first before the Board in October 2003, 
the Board sought further evidentiary development of the issue 
and remanded the case to the RO, requesting (1) records of 
the Social Security Administration; (2) VA and non-VA 
records; and, (3) a VA examination. 

In July 2004, the RO obtained the records of the Social 
Security Administration, VA and non-VA records were obtained 
in February and March 2005, and the VA examination was 
conducted in December 2003 and July 2004.  As the requested 
development has been completed, no further action to ensure 
compliance with the Board's remand is needed.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In a July 2001 statement, the veteran's counsel raised the 
issues of service connection for systemic gouty arthritis and 
of a total rating based on individual unemployability, which 
are referred to the RO for appropriate action. 


FINDING OF FACT

The degree of functional impairment attributable to gouty 
arthritis of the right foot does not more nearly approximate 
severe than moderately severe.  




CONCLUSION OF LAW

The criteria for an initial rating higher than 20 percent for 
gouty arthritis of the right foot have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5017, 5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The law also requires VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided by 
the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  In addition, VA must also 
request that the veteran provide any evidence in his 
possession that pertains to a claim.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the plain language of 38 U.S.C.A. § 
5103(a), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

With respect to the claim for increase, the RO provided VCAA 
notice by letter dated in November 2003, after the initial 
adjudication of the claim.  The VCAA notice included the type 
of evidence needed to substantiate the claim.  The veteran 
was informed that VA would obtain VA records, Social Security 
records, and records of other Federal agencies, and that with 
his authorization VA would obtain private medical records on 
his behalf.  In the statement of the case, dated in April 
2002, the RO cited 38 C.F.R. § 3.159 with the provision 
requesting that the claimant provide any evidence in his 
possession that pertained to a claim. 

Regarding the timing of the notice, since the VCAA notice 
came after the initial adjudication of the claim, it did not 
comply with the requirement that the notice precede the 
adjudication.  However the action of the RO described above, 
cured the error in the timing of the notice because the 
veteran had a meaningful opportunity to participate 
effectively in the processing of his claim as he had the 
opportunity to submit additional argument and evidence, and 
he did submit additional argument and evidence.  Mayfield v. 
Nicholson, 19 Vet. App. _ (2005). 

As for content of the VCAA notice, it substantially complies 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and, of Pelegrini, supra (38 C.F.R. § 3.159 notice).

For these reasons, the veteran was not prejudiced by either 
the delay in providing the VCAA content-complying notice or 
the content of the VCAA notice because neither affected the 
essential fairness of the adjudication, and no further action 
is needed to ensure compliance with the duty to notify under 
the VCAA.

The record also reflects that all pertinent available records 
identified by the veteran have been obtained.  In addition, 
the veteran has been afforded appropriate VA examinations.  
The veteran has not identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such outstanding evidence.  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

Accordingly, the Board will address the merits of the claim.

Factual Background 

The service medical records disclose that the veteran 
suffered an ankle sprain and a hairline fracture of the right 
medial malleolus.  

After service in 1971, on private hospitalization for a 
complaint of the sudden onset of a painful left great toe, 
acute gouty arthritis was diagnosed. 

In May 1990, the veteran filed his original application for 
VA disability compensation, claiming service connection for 
gout or arthritis. 

Beginning in May 1990, the veteran was awarded Social 
Security disability benefits because of gouty arthritis.  

On initial VA examination in July 1990, the veteran had an 
acute attack of gout in the left index finger.  The diagnoses 
were gout with gouty arthritis and fracture of the right foot 
without residuals. 

In an August 1990 rating decision, the RO granted service 
connection for residuals of a right foot fracture and 
assigned a noncompensable rating under Diagnostic Code 5284.  
The noncompensable rating has remained in effect and 
unchanged since then.  Also, the RO denied service connection 
for gout and gouty arthritis because it was not shown in 
service or as a chronic disease within the one-year 
presumptive period following separation from service. 

In March 1992, the veteran applied again for service 
connection for gouty arthritis.  In an October 1992 rating 
decision, the RO denied the claim.  On appeal to the Board, 
in a December 1997 decision, the Board denied service 
connection for gout with arthritis because there was no 
medical evidence of a nexus between gout with arthritis and 
service or any in-service disease or injury, and gout with 
arthritis was not shown within the one-year presumptive 
period following separation from service.  In September 1999, 
the Court affirmed the Board's decision. 

In January 2000, the veteran filed a claim of service 
connection for gout secondary to service-connected residuals 
of the right foot fracture. 

On VA examination in March 2000, there was a history of gouty 
arthritis of the feet, knees, and hands.  The pertinent 
finding was deformity of the metatarsophalangeal joint of the 
right and left foot.  The examiner expressed the opinion that 
gout of the right foot was not proximately due to the right 
foot fracture, but the foot fracture aggravated right foot 
gout.  The examiner stated that the aggravation of gout 
applied only to the right foot and not to gout of the other 
joints, including the hands. 

In a March 2001 rating decision, the RO granted service 
connection for gout of the right foot on the theory that 
right foot gout was aggravated by the service-connected right 
foot fracture, referring to Allen v. Brown, 7 Vet.App. 439 
(1995) (When aggravation of a nonservice-connected condition 
is due to a service-connected condition, the veteran shall be 
compensated for the degree of disability, but only that 
degree of disability, over and above the degree of disability 
existing prior to the aggravation.).  The RO assigned a 20 
percent rating under Diagnostic Code 5017, effective from 
October 1998. 

The veteran then perfected an appeal of the initial 20 
percent rating, which is now before the Board. 

Current Claim 

VA records from 2000 and 2001 disclose that the veteran was 
followed for chronic joint pain, including the feet.  On 
occasion, he complained of numbness in the right foot.  There 
is no documentation of an acute attack of gout. 

In June 2001 statements, the veteran stated that he had one 
or two attacks of gout a month.  His son stated that his 
father had one or two attacks a month and that the right foot 
had swollen many times. 

In October 2001, a private physician reported that the 
veteran complained of constant pain and intermittent 
numbness, tingling, and swelling of the right foot. 

On VA examination in December 2003, history included gout in 
the wrists, hands, knees, and feet.  The pertinent findings 
were no peripheral edema and normal range of motion of the 
toes of the right foot except for the great toe.  For the 
right great toe, there was no flexion of the 
metatarsophalangeal joint or of the distal interphalangeal 
joint.  The assessment was tophaceous gout involving the 
distal interphalangeal joint and metatarsophalangeal joint of 
both great toes, the forefoot, bilaterally, and the Achilles 
tendon, bilaterally. 

On VA examination in July 2004, the veteran reported that 
every six months he had an acute attack of gout, lasting 7 to 
10 days, involving the first metatarsophalangeal joint and 
the Achilles tendon of the right foot, and no symptoms or 
problems between flare-ups.  During the acute phase, the 
veteran had pain, swelling, and erythema such that he could 
not walk.  Examination of the foot was normal and there was 
no evidence of an acute attack.  Range of motion was normal 
without problems with repetitive movement.  X-rays of the 
right foot revealed degenerative and cystic changes.  The 
assessment was tophaceous gout of the right foot. 

In a February 2005 statement, a private physician reported 
that the veteran had attacks of gout about once or twice a 
month, mostly in the right foot, but also in the left foot 
and knees. 

VA records from 2005 disclose that the veteran was seen for 
painful hands. 

General Policy and Criteria for Rating the Disability 

Since the veteran is appealing the initial rating following 
the grant of service connection, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings."  Fenderson v. West, 12 Vet.App. 119 (1999). 

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  .  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2004).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

Under Diagnostic Code (DC) 5017, gout is rated as rheumatoid 
arthritis.  Under DC 5002, rheumatoid arthritis as an active 
process with constitutional manifestations associated with 
active joint involvement that is totally incapacitating is 
rated 100 percent disabling.  With less symptomatology than 
the criteria for a 100 percent rating but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring four or more 
times a year or a lesser number over prolonged periods, a 60 
percent rating is assigned.  With symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times a year, a 40 
percent rating is assigned.  One or two exacerbations a year 
in a well-established diagnosis warrants a 20 percent rating 

For chronic residuals such as limitation of motion or 
ankylosis, favorable or unfavorable, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  The rating for an active process will not 
be combined with the residual ratings for limitation of 
motion or ankylosis, rather, the higher rating should be 
assigned.  DC 5002.

Under DC 5284, foot injury warrants a 20 percent evaluation 
if it is moderately severe or a 30 percent evaluation if it 
is severe.  

In evaluating disabilities of the musculoskeletal system, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Analysis 

As explained in the March 2001 rating decision, a copy of 
which was provided to the veteran, the grant of service 
connection was limited to gout of the right foot.  Service 
connection is not currently in effect for any other systemic 
involvement.  Therefore, only the manifestations of the gout 
in the right foot are for consideration in rating the 
disability.  

Under DC 5200, as an active process, the criteria for the 
next higher rating, 40 percent, are definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  In this case, no evidence of active gouty arthritis of 
the right foot was found on any of the examinations in 2000, 
2003, and 2004.  As for incapacitating exacerbations of gouty 
arthritis of the right foot, although the record is replete 
with a history of such attacks from the veteran, his son, and 
a private physician, not a single such attack is documented 
in any medical records pertaining to the initial evaluation 
period.  Accordingly, at no time during the initial 
evaluation period does the disability warrant a higher rating 
under the criteria for evaluating the disability as an active 
process.  

As for chronic residuals, the foot disability clearly does 
not more nearly approximate severe than moderately severe, as 
required for a higher rating under DC 5284.  In this regard, 
the Board notes the examination findings of normal range of 
motion of the toes of the right foot except for the great toe 
on the VA examination in December 2003 and the normal range 
of motion of the right foot without problems with repetitive 
movement found on the VA examination in July 2004.  There is 
no objective evidence of more than moderately severe 
functional impairment of the foot, to include functional loss 
due to pain, weakness, fatigue, and incoordination, and 
functional impairment on repeated use or during flare ups.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim.  


ORDER

An initial rating higher than 20 percent for gouty arthritis 
of the right foot is denied. 



____________________________________________
	Shane A. Durkin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


